Citation Nr: 0933886	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for vaginal discomfort 
and bleeding.

2.	Entitlement to service connection for headaches.

3.	Entitlement to service connection for a sight and speech 
impediment.

4.	Entitlement to service connection for memory and 
concentration loss.

5.	Entitlement to service connection for carpal tunnel 
syndrome.

6.	Entitlement to service connection for depression.

7.	Entitlement to service connection for a respiratory 
condition.

8.	Entitlement to service connection for bilateral foot pain.

9.	Entitlement to service connection for hypertension.

10.	Entitlement to service 
connection for abdominal pain and ulcers.

11.	Entitlement to service 
connection for bronchitis.

12.	Entitlement to service 
connection for allergies and sinusitis.

13.	Entitlement to nonservice-
connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from April 1974 to 
July 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that, in April 2009, the Veteran submitted a 
statement asserting entitlement to an increased evaluation 
for service-connected alopecia.  As this issue has not been 
adjudicated by the RO, it is REFERRED to the RO for its 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In a July 2009 statement, the Veteran indicated she was 
afforded a VA examination in conjunction with her claim in 
July.  While the Veteran did specify in what year she 
received this VA examination, the Board observes there is not 
a VA examination report of record dated in the month of July.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified possible 
outstanding VA records pertinent to the Veteran's current 
claims on appeal, VA must undertake efforts to acquire such 
documents as these records may be material to his claims; a 
reasonable effort should be made to obtain such records.  See 
38 U.S.C.A. § 5103A(b).

With respect to the Veteran's claims of service connection 
for depression, a respiratory disorder, hypertension and an 
abdominal disorder, the Board observes the Veteran was 
provided VA examinations for these disorders in January 2007.  
The Board observes the Veteran was diagnosed with depression, 
exercise-induced asthma, essential hypertension and peptic 
ulcer disease/hiatal hernia.  However, an opinion was not 
rendered as to whether such disorders are etiologically 
related to the Veteran's active service.  Once VA undertakes 
the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated 
to do so, VA must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, 
the Board finds that, with regards to the Veteran's claims of 
service connection for depression, a respiratory disorder, 
hypertension and an abdominal disorder, further development, 
specifically a VA examination, is necessary to obtain an 
etiological opinion prior to a Board decision.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Obtain all VA treatment records and 
examination reports not of record from 
the Little Rock VAMC.  Specifically, 
the VA examination report referred to 
by the Veteran in her July 2009 
statement should be located and 
associated with the claims file.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of her depressive disorder.  The claims 
file, including this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran 
currently suffers from a psychiatric 
disorder, and provide a current 
diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely as not (greater than a 50 
percent probability), less likely as 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
psychiatric disorder is etiologically 
related to the Veteran's active 
military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of her respiratory disorder.  The 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran 
currently suffers from a respiratory 
disorder, and provide a current 
diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely as not (greater than a 50 
percent probability), less likely as 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
respiratory disorder is etiologically 
related to the Veteran's active 
military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of her hypertension.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
hypertensive disorder is etiologically 
related to the Veteran's active 
military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

5.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of her abdominal disorder.  The claims 
file, including this REMAND, must be 
made available to the examiner for 
review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran 
currently suffers from an abdominal 
disorder, and provide a current 
diagnosis.  The examiner should also 
provide an opinion as to whether it is 
more likely as not (greater than a 50 
percent probability), less likely as 
not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
psychiatric disorder is etiologically 
related to the Veteran's active 
military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

6.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



